DETAILED ACTION
The declaration, amendment and RCE filed on 01/21/2021 has been entered and fully considered. Claim 2 is canceled. Claims 1 and 3-20 are pending, of which claim 1 and 3 are amended.

Response to Amendment
In response to amendment and declaration, the examiner maintains rejection over the prior art established in the previous Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (8,975,084) (Qian) in view of Qian et al. (US 2012/0153139, IDS) (Qian’139).
Regarding claim 1 and 12, Qian teaches a method for identifying a molecular structure of each component forming a multicomponent mixture and abundance thereof by using a computer (abstract), the method comprising:
 (i) subjecting the multicomponent mixture to mass spectrometry to identify a molecular formula of a molecule attributed to each obtained peak, and to further identify the abundance of the molecule (col. 2, lines 5-7);
(ii) subjecting the multicomponent mixture to collision induced dissociation (col. 2, lines 7-9, 15-16);
(iii) performing mass spectrometry on each fragment ion generated  via the collision induced dissociation in the subjecting (ii) to identify a structure of a core forming each fragment ion and abundance thereof using the computer by incorporating information on a core structure list into the computer (col. 4, lines 29-31); and

Qian does not specifically teach
(iv) dividing the molecules attributed to each peak in said subjecting (i) into "classes" on the basis of based on "a type and the number, including zero, of hetero atoms and a DBE value", and on all the molecules belonging to each "class", estimating a state of existence and the abundance, and
(v) determining a structure of a core forming each molecule on each molecule in which the state of existence is estimated in said dividing (iv), and further determining and assigning a side chain and a cross-link thereto.
However, Qian’139 teaches 
(iv) using computer, dividing the molecules attributed to each peak in said subjecting (i) into classes based on a type and the number, including zero, of hetero atoms and a DBE value (DBE=1-(Z-n)/2), and on all the molecules belonging to each class, estimating a state of existence and the abundance (Fig. 8, par [0106]), and
(v) determining a structure of a core forming each molecule on each molecule in which the state of existence is estimated in the dividing (iv), and further determining and assigning a side chain and a cross-link thereto (side chain information can be derived by subtracting carbo number of cores)(Fig. 8, par [0106]),
wherein the method is a deterministic method with predetermined accuracy (par [0044]).
Qian’139 teaches that “FTICR MS provides three layers of chemical information for a petroleum system. The first level is heteroatomic classes ( or compound classes), such as hydrocarbons (HC), 1 sulfur molecules (1S), 1 nitrogen molecules (1N), 2 oxygen molecules (20), 1 nitrogen 1 oxygen molecules (1N1O), etc. The second level is Z-number distribution (or homologous series distribution). Z is defined as hydrogen deficiency as in general chemical formula… The more negative the Z-number, the more unsaturated the molecules. Another commonly used term is called double bond equivalent (DBE). For a typical petroleum system, DBE=1-(Z-n)/2 where n is the number If compound core structure is known, total alkyl sidechain information can be derived by subtracting carbon number of cores.” (par [0106]). Qian’139 teaches “Group molecules and their abundances by heteroatom contents, homologous series (Z-number) and molecular weights” (par [0063]). Qian’139 further teaches that “Empirical formula can be determined without ambiguity within the accuracy of mass analysis window and restrictions of heteroatom combinations” (par [0044]), and “One of the most important data that FTICR-MS can provide to heavy hydrocarbon model-of-composition is the Z-number distribution. Z numbers can be used to construct molecules with additional input from NMR” (par [0110]). At time before the filing, it would have been obvious to one of ordinary skill in the art to include (iv) dividing the molecules attributed to each peak in said subjecting (i) into "classes" on the basis of based on "a type and the number, including zero, of hetero atoms and a DBE value", and on all the molecules belonging to each "class", estimating a state of existence and the abundance, and (v) determining a structure of a core forming each molecule on each molecule in which the state of existence is estimated in said dividing (iv), and further determining and assigning a side chain and a cross-link thereto, in order to narrow down the choice of molecular structures in the sample mixture. A person skilled in the art would have been motivated to do so, because Qian’139 teaches that the three layers of chemical information for a petroleum system would provide restrictions on the choice of the structures (par [0044]), wherein the method is a deterministic method with predetermined accuracy (par [0044]).
Qian ‘139 does not describe the method with words “probability”, “likelihood”, or “Monte Carlo”. In particular, Qian’139 teaches that “Empirical formula can be determined without ambiguity within the accuracy of mass analysis window and restrictions of heteroatom combinations.” (par [0044]). Thus, Qian’139 teaches a deterministic method with predetermined accuracy.
Qian may have to rank a state of existence of a structural candidate with estimated probability.  However, by incorporating the three layer information as suggested by Qian’139 (par [0106]) into the Qian’s analysis, one would be able to 
Regarding claim 3, Qian teaches that wherein, in the core structure list, each type of cores suitable to form each component forming the multicomponent mixture is listed (Fig. 33).
Regarding claim 4, Qian’139 teaches that wherein a molecular structure of each component forming the multicomponent mixture is indicated by an attribute including a core, a side chain and a cross-link and the number of the attributes (par [0106]).
Regarding claim 5, Qian’139 teaches that wherein the state of existence in the dividing (iv) means that, when a molecule belonging to the class is a multicore, the multicore is formed by combining cores in such a manner that a sum of the number for each heteroatom of the same type existing in a plurality of cores forming the multi core and a sum of DBE values of the plurality of cores coincide with types and the number of heteroatoms and the DBE values in the class (par [0106]).
Regarding claim 6, Qian teaches that wherein the abundance in the dividing (iv) means that, when a molecule belonging to the class is a multicore, a product of each abundance of a plurality of cores forming the multicore is taken as the abundance of the multicore (col. 6, lines 22-24).
Regarding claim 7, Qian teaches that wherein the multicomponent mixture is one fractionated product obtained by fractionating a certain multicomponent mixture into two or more arbitrary parts (col. 1, lines 24-26).
Regarding claim 8, Qian teaches method for determining a composition model of a multicomponent mixture by using a computer, the method comprising
(A) fractionating the multicomponent mixture into two or more arbitrary parts (col. 9, lines 32-45)
as has been discussed in claim 1 above, Qian in view of Qian’139 teaches 
(B) identifying a molecular structure of each component forming each fractionated product and abundance thereof, on each fractionated product fractionated in the fractionating (A), by the method of claim 1; and

Regarding claim 9, Qian-Qian’139 teaches a method for estimating values of physical properties of a multicomponent mixture, the method comprising:
estimating the values based on the basis of a molecular structure of each component forming the multicomponent mixture and abundance thereof, which are identified by the method of claim 1 (Qian, col. 1, lines 28-30).
Regarding claim 10, Qian teaches that a method of operating equipment relating to a multicomponent mixture, wherein the method comprising:
setting operating conditions are set on the basis of based on the values of physical properties of the multicomponent mixture estimated by the method of claim 9 (col. 1, lines 28-30)
Regarding claim 11, Qian teaches that wherein the multicomponent mixture is petroleum (col. 1, lines 24-26).
Regarding claim 13, Qian’139 teaches that the method comprising indicating the structure of the molecule by attribute and the number of attributes without indicating any infomation as to in what position the attribute is bonded to other attributes (par [0106]),
wherein the attribute is a part forming the molecule, including a core, a cross-link, and/or a side chain (par [0106]), and
wherein the molecule is identified as including all isomers depending on difference in attribute bonding position (par [0106]).
Regarding claim 14, Qian’139 teaches that the method of claim does not include probability theory uncertainty (without ambiguity) (par [0044]).
Regarding claim 15, Qian teaches that wherein the core structure list comprises prior findings relating to the past samples of similar multicomponent mixtures (Fig. 33).
Regarding claim 16, Qian-Qian’139 teaches a method, comprising:
conducting the method of claim 1 as discussed above, and
fractionating the multicomponent mixture into fractions comprising a first fraction and a second fraction (Qian, col. 3, line 66 to col. 4, line 11).
Regarding claim 17, Qian-Qian’139 teaches a method, comprising:

distilling the multicomponent mixture, thereby separating the multicomponent mixture into fractions (Qian, col. 3, line 66 to col. 4, line 11).
Regarding claim 18, Qian’139 teaches that wherein the physical properties comprise Gibbs free energy, ionization potential, polarizability, permittivity, vapor pressure, liquid density, API degree, gas viscosity, liquid viscosity, surface tension, boiling point, critical temperature, critical pressure, critical volume, heat of formation, heat capacity, dipole moment, enthalpy, and/or entropy (par [0004]).
Regarding claim 19, Qian teaches processing petroleum based on its composition and physical properties (col. 1, lines 26-30).  The extracting equipment, reforming equipment, hydrogenation reaction equipment, and/or desulfurization equipment are conventional petroleum processing equipment.
Regarding claim 20, Qian teaches that wherein the collision induced dissociation produces a core comprising a monocyclic aromatic fraction, a bicydic aromatic fraction, a tricydic or more cyclic aromatic fraction, a polar resin fraction, and/or a polycyclic aromatic resin fraction (Fig. 33).

Response to Arguments
Applicant's declaration and arguments filed 01/21/2021 have been fully considered but they are not persuasive.
Applicant argues that “It is my opinion that Qian discloses a Monte Carlo method because it is recognized that molecules were randomly built in a stochastic way in Qian as in the disclosure at col. 8, 11. 34 to 36, "[t}hese integer factors are used in a stochastic way to randomly build molecules containing the saturate cores."(Dec. sec. 26). 
This argument is not persuasive. Qian may have to rank a state of existence of a structural candidate with estimated probability.  However, by incorporating the three layer information as suggested by Qian’139 (par [0106]) into the Qian’s analysis, one would have been able to determine the final structural candidate without ambiguity within the accuracy of mass analysis window.


Applicant argues that “Qian 139 uses (i) type and number of heteroatoms, (ii) degree of unsaturation, and (iii) carbon number. However, in the claimed method, carbon number is not used as described in claim 1 and [0040] of the description as filed [0138] of US 2019/0353616 Al) reading: "[t]he molecules which are the same in "the type and the number of hetero atoms and the DBE value" enter the "identical class, " even if the molecular formulas are different because the number of carbons or the number of hydrogens is different." Accordingly, the claimed method cannot be derived even by combining Qian and Qian 139.” (Dec. sec. 35).
This argument is not persuasive. Qian’139 taught using (i) type and number of heteroatoms, (ii) degree of unsaturation, and (iii) carbon number in the structure analysis (par [0106]). Although (iii) carbon number is not recited in the instant claim. Qian’139 teaches every limitation as recited in the step iv-v of the instant claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797